     Case 1:20-cv-01280-NONE-BAM Document 1 Filed 09/09/20 Page 1 of 5


 1   PREVIN A. WICK (State Bar No. 216167)
     paw@wicklegalgroup.com
 2   WICK LEGAL GROUP
     1800 Century Park East, Suite 600
 3   Los Angeles, CA 90067
     Telephone: (213) 459-2200
 4   Facsimile: (213) 459-2200
 5   Of Counsel to:
     CREDIT REPAIR LAWYERS OF AMERICA
 6   22142 West Nine Mile Road
     Southfield, MI 48033
 7   Telephone: (248) 353-2882
     Facsimile: (248) 353-4840
 8
     Attorneys for Plaintiff,
 9   MONIQUE WARD
10                        UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12                                              Case No: 1:20-at-677
     MONIQUE WARD, an Individual
13
                 Plaintiffs,
14
          v.                                    COMPLAINT AND DEMAND FOR
15                                              JURY TRIAL
     PLAZA SERVICES, LLC, a South
16 Dakota Limited Liability Company,
17
18               Defendants.
19        NOW COMES THE PLAINTIFF, MONIQUE WARD alleges as follows:
20                              JURISDICTION AND VENUE
21        1.     This court has jurisdiction under the Fair Debt Collection Practices Act
22 (“FDCPA”), 15 U.S.C. §1692k(d), 15 U.S.C. §1692k(d), Cal. Civ. Code §1788.30(f)
23 and 28 U.S.C. §§1331,1337.
24        2.     The transactions and occurrences which give rise to this action occurred
25 in the City of Fresno, Fresno County, California.
26        3.     Plaintiff is a natural person residing in the City of Fresno, Fresno County,
27 California.
28
                                              -1-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01280-NONE-BAM Document 1 Filed 09/09/20 Page 2 of 5


 1        4.     Plaintiff is informed and believes and upon such information and belief
 2 alleges that Plaza Services, LLC, a South Dakota limited liability company located in
 3 Atlanta, Georgia that conducts business in the State of California.
 4                             GENERAL ALLEGATIONS
 5        5.     Defendant is attempting to collect a consumer type debt which is
 6 allegedly owed by Plaintiff to Jora Credit in the amount of $3,684.00 (“the Alleged
 7 Debt”).
 8        6.     On February 24, 2020, Plaintiff obtained her Trans Union credit report.
 9 She noticed that Defendant reported the Alleged Debt.
10        7.     On or about April 3, 2020, she submitted a letter to Defendant disputing
11 the Alleged Debt.
12        8.     On June 4, 2020, Plaintiff obtained her Trans Union credit report and
13 noticed Defendant last reported the tradeline reflected by the Alleged Debt to May
14 15, 2020 and failed or refused to flag its trade line as disputed, in violations of the
15 FDCPA.
16        9.     In the credit reporting industry, data furnishers, such as the Defendant,
17 communicate electronically with the credit bureaus.
18        10.    Defendant had more than ample time to instruct Trans Union to flag its
19 trade line as Disputed.
20        11.    Defendant’s inaction to have its trade line on Plaintiff’s credit report
21 flagged as disputed was either negligent or willful.
22        12.    Plaintiff suffered pecuniary and emotional damages as a result of
23 Defendant’s actions. Her credit report continues to be damaged due to the Defendant’s
24 failure to properly report the associated trade line.
25                              FIRST CAUSE OF ACTION
26                 (Violation of the Fair Debt Collection Practices Act)
27        13.    Plaintiff reincorporates the preceding allegations by reference.
28
                                              -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01280-NONE-BAM Document 1 Filed 09/09/20 Page 3 of 5


 1        14.    Plaintiff is informed and believes and upon such information and belief
 2 alleges that at all relevant times, Defendant, in the ordinary course of its business,
 3 regularly engaged in the practice of collecting debts on behalf of other individuals or
 4 entities.
 5        15.    Plaintiff is a "consumer" for purposes of the FDCPA, and the account at
 6 issue in this case is a consumer debt.
 7        16.    Plaintiff is informed and believes and upon such information and belief
 8 alleges that Defendant is a "debt collector" under the Fair Debt Collection Practices
 9 Act ("FDCPA"), 15 U.S.C. §1692a(6).
10        17.    Defendant's foregoing acts in attempting to collect this alleged debt
11 violated 15 U.S.C. §1692e by using false or misleading representations by failing to
12 flag the Alleged Debt as disputed.
13        18.    As direct and proximate cause of the Defendant’s failure to flag its
14 tradeline as disputed, Plaintiff has suffered economic, emotional, general, and
15 statutory damages as a result of these violations of the FDCPA.
16        19.    WHEREFORE, PLAINTIFF PRAYS that this court grant her a
17 judgment against Defendant for actual damages, costs, interest, and attorneys’ fees
18 according to proof.
19                            SECOND CAUSE OF ACTION
20 (Violation of the Rosenthal Fair Debt Collection Practices Act “Rosenthal Act”)
21        20.    Plaintiff incorporates by reference all of the above paragraphs of this
22 complaint as though fully stated herein.
23        21.    Plaintiff is a “person” as defined by Cal Civ. Code § 1788.2(g).
24        22.    Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25        23.    Defendant is a “person” as the term is defined by Cal Civ. Code §
26 1788.2(g).
27        24.    Plaintiff is informed and believes and upon such information and belief
28 alleges that Defendant, in the ordinary course of business, regularly, on behalf of itself
                                              -3-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01280-NONE-BAM Document 1 Filed 09/09/20 Page 4 of 5


 1 or others, engages in the collection of consumer debts, and is a “debt collector” as
 2 defined by Cal. Civ. Code § 1788.2(c).
 3        25.    Plaintiff is informed and believes and upon such information and belief
 4 alleges that the Rosenthal Act was passed to prohibit debt collectors from engaging
 5 in unfair and deceptive acts and practices in the collection of consumer debts.
 6        26.    Defendant violated the Cal. Civ. Code § 1788.14(b) when it collected or
 7 attempted to collect Defendant’s collection fees and/or expenses from the Plaintiff.
 8        27.    Defendant violated the Cal. Civ. Code § 1788.17 when it did not comply
 9 with the provisions of 15 U.S.C. § 1692, et seq.
10        28.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
11 violations.
12        29.    Plaintiff has suffered economic, emotional, general, and statutory
13 damages as a result of these violations of the Rosenthal Act.
14        30.    WHEREFORE, PLAINTIFF PRAYS that this court grant her a
15 judgment against Defendant for statutory damages, actual damages, costs, interest,
16 and attorneys’ fees according to proof.
17                               PRAYER FOR RELIEF
18        Accordingly, Plaintiff requests that the Court grant her the following relief
19 against the Defendant:
20        1.     Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
21        2.     Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
22        3.     Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
23        4.     Statutory damages of $1,000.00 for knowingly and willfully committing
24 violations pursuant to Cal. Civ. Code § 1788.30(b);
25        5.     Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
26 § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
27        6.     Punitive damages; and
28        7.     Such other and further relief as may be just and proper.
                                             -4-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-01280-NONE-BAM Document 1 Filed 09/09/20 Page 5 of 5


 1                                 JURY DEMAND
 2                      Plaintiff hereby demands a trial by Jury.
 3 DATED: September 9, 2020                     WICK LEGAL GROUP
 4
 5
                                            By: /s/ Previn A. Wick
                                              Previn A. Wick
 6                                            Attorney for Plaintiff,
 7                                            MONIQUE WARD

 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -5-
                         COMPLAINT AND DEMAND FOR JURY TRIAL
